           Case 5:19-cv-06093-JMG Document 24 Filed 03/16/21 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

G.B.,                                     :
                  Plaintiff,              :
                                          :
                  v.                      :                              Civil No. 5:19-cv-06093-JMG
                                          :
JADE NAILS HAIR SPA, et al.,              :
                  Defendants.             :
__________________________________________


                                        MEMORANDUM OPINION

GALLAGHER, J.                                                                                     March 15, 2021

         Pennsylvania’s human trafficking statute allows victims to seek civil remedies against

individuals who profit from the sex trade. 18 PA. CONS. STAT. § 3051(a)(2)(i). Plaintiff G.B.

alleges that she is entitled to relief under this statute because she was sexually assaulted during a

massage at Jade Nails Hair Spa (“Jade Nails”). She brings claims against Jade Nails, her attacker,

as well as Larken Associates (“Larken”), the purported landlord of the property rented by Jade

Nails. Before the Court is Defendant Larken’s motion to dismiss for failure to state a claim. ECF

No. 12. For the following reasons, the Court grants Defendant Larken’s Motion to Dismiss without

prejudice, with leave for Plaintiff to amend the Complaint. 1

I.       FACTUAL ALLEGATIONS 2

         In December 2017, G.B. was visiting family in Allentown, Pennsylvania, when she decided

to get a massage for her neck and back pain. Compl. ¶¶ 11–13, ECF No. 1. She went to Jade


1
  The court should freely give leave to amend the complaint when justice so requires. FED. R. CIV. P. 15(a)(2). With
regards to complaints subject to dismissal under Rule 12(b)(6), “a district court must permit a curative amendment,
unless such an amendment would be inequitable or futile.” Phillips v. Cnty. of Allegheny, 515 F.3d 224, 236 (3d Cir.
2008).
2
  In reviewing this motion, the Court “accept[s] all factual allegations as true” and “construe[s] the complaint in the
light most favorable to the plaintiff.” Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011) (quoting
Pinker v. Roche Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)).
            Case 5:19-cv-06093-JMG Document 24 Filed 03/16/21 Page 2 of 6




Nails, a spa that rented space from Larken. 3 Id. ¶ 77. A male masseuse, Allen Nhin (“Nhin”),

offered to perform the massage. Id. ¶ 14. The massage started normally, but Nhin then started

massaging G.B.’s breasts. Id. ¶ 16. He touched her nipples and proceeded down her body until

he reached her genitalia. Id. ¶¶ 17–20. At that point, G.B. forcibly stopped Nhin from touching

her genitalia any further. Id. ¶ 20. “[S]cared, frightened, and hoping for a quick end to this

outrageous behavior,” G.B. waited until Nhin completed the massage before she left Jade Nails.

Id. ¶ 21.

         G.B. ultimately reported the incident to the Allentown Police Department in December

2018. Id. ¶¶ 22–26. The Allentown Special Victim’s Unit began an investigation, during which

G.B. learned that Nhin had previously been sentenced to probation for a similar incident. Id. ¶ 27–

33.

II.      LEGAL STANDARD

         To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible, and survives dismissal, “when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556); see also

Great W. Mining & Min. Co. v. Fox Rothschild LLP, 615 F.3d 159, 177 (3d Cir. 2010) (“[T]here



3
  Larken disputes this allegation, claiming instead that “the landlord for the premises rented by Defendant Jade Spa
was Hanover Avenue Partners, LLC.” Def.’s Mot. 5, ECF No. 12-1. Larken apparently provided this information,
alongside “a copy of the appropriate lease,” to G.B.’s counsel. Id. The “appropriate lease” is not attached to Larken’s
motion and, in any event, the Court need not resolve the motion on the basis of mistaken identity. See Strike 3
Holdings, LLC v. Doe, No. 1:18-cv-2674-NLH-JS, 2020 WL 3567282, at *6 (D.N.J. June 30, 2020) (“[D]etermining
whether the defendant named in an action is in fact the defendant against whom liability will ultimately stand
necessarily implicates an analysis of material outside the four-corners of the complaint, and considering whether the
pled defendant is the wrong defendant at the pleading stage is inappropriate.”).




                                                          2
         Case 5:19-cv-06093-JMG Document 24 Filed 03/16/21 Page 3 of 6




must be some showing sufficient to justify moving the case beyond the pleadings to the next stage

of litigation.” (quoting Phillips v. Cnty. of Allegheny, 515 F.3d 224, 234–35 (3d Cir. 2008))).

       Courts in the Third Circuit evaluate the sufficiency of a complaint under a three-step

framework. The court must first “tak[e] note of the elements [the] plaintiff must plead to state a

claim.” Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (quoting Iqbal, 556 U.S.

at 675). Next, the court “should identify allegations that, ‘because they are no more than

conclusions, are not entitled to the assumption of truth.’” Id. (quoting Iqbal, 556 U.S. at 679); see

also Burtch v. Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011) (“[M]ere restatements of

the elements of [a] claim [] . . . are not entitled to the assumption of truth.” (internal quotation

marks and citations omitted)). Finally, “[w]hen there are well-pleaded factual allegations, [the]

court should assume their veracity and then determine whether they plausibly give rise to an

entitlement to relief.” Connelly, 809 F.3d at 787 (quoting Iqbal, 556 U.S. at 679).

III.   DISCUSSION

       G.B. brings one claim against Larken under Pennsylvania’s human trafficking statute. She

alleges that Larken is liable because it not only knew (or should have known) about Nhin’s prior

arrest for a sex crime, but also because it “profited from” G.B.’s assault at Jade Nails. See Compl.

¶¶ 76–80, ECF No. 1. Larken contends that G.B. has not “alleged facts that support a claim that

she was subjected to human trafficking.” Def.’s Mot. 16, ECF No. 12-1. In the alternative, Larken

argues that it falls within the safe harbor provision of the Pennsylvania statute and so cannot be

held liable. See id. at 13–15. The Court agrees with Larken and finds that G.B. has failed to state

a claim for which relief can be granted.

       Our first task is to identify the elements G.B. must plead to state her claim against Larken.

See Connelly, 809 F.3d at 787. Under Pennsylvania’s human trafficking statute, “[a]n individual




                                                 3
           Case 5:19-cv-06093-JMG Document 24 Filed 03/16/21 Page 4 of 6




who is a victim of the sex trade may bring a civil action . . . against a person that . . . recruits,

profits from or maintains the victim in any sex trade act.” 18 PA. CONS. STAT. § 3051(a)(2)(i). As

relevant here, the statute defines a “victim of the sex trade” as an individual who has “been

intended or compelled to engage in a sex act.” Id. § 3051(k). A “sex act” is further defined as any

“touching or exposure of the sexual or other intimate parts of any individual for the purpose of

gratifying sexual desire of any individual.” Id. § 3001. And “sex trade” is defined as “[a]n act,

which if proven beyond a reasonable doubt, could support a conviction for violation or attempted

violation of Chapter 59 (relating to public indecency) or section 6312 (relating to sexual abuse of

children).” Id. § 3051(k).

         At the outset, the parties dispute whether G.B. qualifies as a victim eligible to sue under

the statute. Larken argues that G.B. is not a victim of human trafficking. Def.’s Mot. 9–13, ECF

No. 12-1. But, as G.B. correctly recognizes (Pl.’s Opp’n 9–10, ECF No. 16), Larken is focusing

on the wrong section of the statute. The statute distinguishes between, and creates separate causes

of action for, a “victim of human trafficking” and a “victim of the sex trade.” 18 PA. CONS. STAT.

§§ 3051(a)(1)–(2). It also provides separate definitions of a “victim of human trafficking” and a

“victim of the sex trade.” Compare id. § 3001 (defining “victim of human trafficking”), with id.

§ 3051(k) (defining “victim of the sex trade”). 4 G.B. brings her claim as a “victim of the sex

trade,” so we evaluate her complaint against that section of the statute.

         Having set forth the elements of G.B.’s claim, we now turn to the factual allegations in her

complaint. G.B. contends that Larken “knew or should have known that Nhin had previously been


4
  Under Pennsylvania law, a “victim of human trafficking” is an “individual who has been subjected to human
trafficking.” 18 PA. CONS. STAT. § 3001. In short, a person “has been subjected to human trafficking” if they have
been placed in involuntary servitude, labor servitude, or sexual servitude. See id. §§ 3001, 3011, 3012. G.B. brings
her claim as a “victim of the sex trade,” so we need not decide whether she meets the statutory definition of a “victim
of human trafficking.”




                                                          4
           Case 5:19-cv-06093-JMG Document 24 Filed 03/16/21 Page 5 of 6




arrested for similar sexual crimes occurring on their premises in July of 2016.” Compl. ¶ 78, ECF

No. 1. Larken, as Jade Nails’s landlord, allegedly “profited from the acts suffered by” G.B. Id.

¶¶ 77, 79. These “threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements,” cannot support a claim under Pennsylvania’s human trafficking law.

Santiago v. Warminster Twp., 629 F.3d 121, 131 (3d Cir. 2010) (quoting Iqbal, 556 U.S. at 678).

We cannot reasonably infer that Larken “profited” from any “sex trade act” 5 that occurred at Jade

Nails, so we dismiss the complaint on this basis.

         Further, an entity is liable under the Pennsylvania state law if it “knowingly markets or

provides its goods or services to a person” who has engaged in sex trafficking. 18 PA. CONS. STAT.

§ 3051(b)(1) (emphasis added). Assuming that Larken “provides goods or services to the general

public,” G.B. does not plead facts demonstrating that Larken had actual knowledge of the alleged

sex trafficking activities. Id. § 3051(b). At most, G.B. pleads that Larken had constructive

knowledge of Nhin’s prior sex crimes. This is insufficient under the statute. See A.B. v. Marriott

Int’l, Inc., 455 F. Supp. 3d 171, 199 (E.D. Pa. 2020) (finding that allegations supporting

“constructive knowledge” do not establish civil liability under the Pennsylvania statute). “The

Pennsylvania statute does not include ‘should have known’ language.” Id. at 201.

IV.      CONCLUSION

         For the foregoing reasons, Defendant Larken’s Motion to Dismiss is granted. Plaintiff will

have the opportunity to amend the Complaint and allege with sufficient particularity facts

supporting the allegation that Defendant Larken had actual knowledge of sex trafficking on the




5
  As noted above, the Pennsylvania statute does not define “sex trade act,” but it does define “sex trade” as “[a]n act,
which if proven beyond a reasonable doubt, could support a conviction for violation or attempted violation of Chapter
59 (relating to public indecency) or section 6312 (relating to sexual abuse of children).” 18 PA. CONS. STAT. § 3051(k).
Without minimizing the disturbing nature of G.B.’s allegations, we cannot reasonably infer that G.B. was subjected
to an act that meets this statutory definition.




                                                           5
           Case 5:19-cv-06093-JMG Document 24 Filed 03/16/21 Page 6 of 6




premises. Accordingly, the Complaint is dismissed without prejudice. An appropriate order

follows.


                                         BY THE COURT:




                                         /s/ John M. Gallagher
                                         JOHN M. GALLAGHER
                                         United States District Court Judge




                                            6
